DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 and 137 are pending in the instant application. New claims 138-140 are added by way of the following examiner’s amendment. Claims 1-15 and 137-140 are allowed. 
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on November 17, 2020 have been fully considered and entered into the application. With regards to the 35 U.S.C. 112 (pre-AIA ), second paragraph and first paragraph, rejections, the grounds for rejection are moot in view of Applicant’s amendment and the rejections and claim objection have been withdrawn. 
	It is noted that the withdrawn method claims 12-14 have been rejoined.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: in claims 1 and 137, the phrase “Ar is a substituted or unsubstituted aryl or heteroaryl;” is inserted after the line “KF3B; (HO)2B; and NaF3B;” in the claims.   

In claim 13, the entire claim has been replaced with “A method for treatment of non-small-cell lung cancer in a patent in need thereof, the method comprising administering a therapeutically effective amount of a compound of claim 1 to the patient.” 
In claim 14, the entire claim has been replaced with “A method for treatment of cervical cancer in a patent in need thereof, the method comprising administering a therapeutically effective amount of a compound of claim 1 to the patient.” 
New claim 138 has been added which reads “A method for treatment of melanoma in a patient in need thereof, the method comprising administering a therapeutically effective amount of a compound of claim 1 to the patient.” 
New claim 139 has been added which reads “A method for treatment of ovarian cancer in a patient in need thereof, the method comprising administering a therapeutically effective amount of a compound of claim 1 to the patient.” 
New claim 140 has been added which reads “A method for treatment of cyctic fibrosis in a patient in need thereof, the method comprising administering a therapeutically effective amount of a compound of claim 1 to the patient.” 
 	The specification has been amended as follows: in [0009], the phrase “Ar is a substituted or unsubstituted aryl, or heteroacryl” has been replaced with “Ar is a substituted or unsubstituted aryl, or heteroaryl”.

REASONS FOR ALLOWANCE
	The compounds of Formula (XIa) and methods of using a compound of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the compounds (e.g. Ra comprises a boron atom as defined in the claims). The prior art does not disclose a compound which fits within the scope of those of the instant claims nor does it disclose an obvious variant thereof. Therefore, the compounds of the prior have different properties than those of the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626